Title: From Thomas Jefferson to Alexander Donald, [8 June 1792]
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Phila[delphia June 8, 1792]

 I was going to acknolege th[e receipt of yours of Jany. 5th. and Feb.] 15. when I was seised with a yearning of [the heart, which] obliges me to stop till I could write the inclosed. He is a good man to whom it is addressed, and he is himself the bearer of it. I shall make it the subject of a conversation with him. I thought it would not be disagreeable to you to enter with him the claim we have on you. Your letter of Jan. 5. is put into the hands of the Secretary of the Treasury, with whom all money matters rest.—The books from Lackington are arrived. Having occasion to have a sum of about £26. or £27. sterl. paid to a Mr. Gautier of the house of Grand & co. in Paris, I inclose you a bill of exchange for £37–10 sterl. drawn by count Andreani on Messrs. Battier, Zornlin & co. Devonshire square 10. in favor of Mr. William B. Giles, endorsed to me, and now endorsed to you. It will suffice to cover Mr. Gautier’s draught and the £9-3 paid by you for my box of books from Lackington. I say nothing of news because it will be old before it gets to you, as Mr. Pinkney is not yet certain of the time of his departure. I shall only therefore repeat assurances of the esteem with which I am Dear Sir your friend & servt
